The plaintiffs petition for certification for appeal from the Appellate Court, 71 Conn. App. 372 (AC 22253), is granted, limited to the following issue:
*937The Supreme Court docket number is SC 16836.
Kenneth J. Bartschi, Michael S. Taylor, Daniel J. Krisch and Gary I. Cohen, in support of the petition.
Decided September 19, 2002
“Did the Appellate Court properly conclude that the trial court had no subject matter jurisdiction to dissolve a civil union entered into pursuant to the laws of Vermont?”